Title: Orders, 19 May 1756
From: Washington, George
To: 



Tunbridge.
Winchester: Wednesday, May 19th 1756.

Ensign McCarty is ordered to make all the Soldiers now left in town, encamp; and to see that the Rolls are called over every night at Tattoo—and to order that they all remain in their Tents after that time; and do not presume afterwards to come into Town, to breed Riots and Quarrels, which they are but too subject to, when they get drunk. The Guard is reduced to one Sergeant, one Corporal, and ten men.
